MEMORANDUM **
Daniel Edward Rogers appeals from the 51-month sentence imposed following his guilty-plea conviction for ten counts related to the importation of firearms into the United States without a valid permit. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error the district court’s decision to withhold a one-level adjustment under U.S.S.G. § 3E1.1(b), see United States v. Ruelas-Arreguin, 219 F.3d 1056, 1059 (9th Cir. 2000), and we affirm.
Rogers contends that the district court clearly erred by not granting him a one-level reduction in his offense level for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b)(2). We disagree. The record supports the district court’s finding that Rogers did not notify the Government of his intention to plead guilty until after the Government began meaningful trial preparation. Accordingly, Rogers was not entitled to a § 3E1.1(b)(2) adjustment. See United States v. Kimple, 27 F.3d 1409, 1413-14 (9th Cir.1994).
Rogers further contends that the district court’s denial of the § 3El.l(b)(2) adjustment was impermissible because it penalized his exercise of his constitutional right to a fair trial and to effective assistance of counsel. This contention is unpersuasive. See United States v. Narramore, 36 F.3d 845, 846-47 (9th Cir.1994) (rejecting defendant’s contention that the district court’s denial of a § 3E1.1(b)(2) adjustment was impermissibly based upon the defendant’s exercise of his constitutional rights).
Rogers’ remaining contentions are unpersuasive.
We deny Rogers’ motion to expedite as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.